COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 OCTAVIO AMARO,                                  §
                          Appellant,                             No. 08-14-00052-CR
                                                 §
 v.                                                                 Appeal from the
                                                 §
 THE STATE OF TEXAS,                                              346th District Court
                                                 §
                          Appellee.                            of El Paso County, Texas
                                                 §
                                                                 (TC# 20120D04658)
                                                 §

                                          OPINION

       Appellant Octavio Amaro was indicted on one count of felony assault family violence by

strangulation. A jury found Appellant guilty of the lesser included offense of assault causing

bodily injury, a Class A misdemeanor, and sentenced him to a one-year jail term and a fine of

$4,000. On appeal, Appellant contends the trial court erred in refusing to grant a mistrial based on

improper jury argument and in granting the State’s request to instruct the jury on the lesser

included offense of assault causing bodily injury. Appellant also asserts the evidence was

insufficient to support the jury’s verdict. We affirm.

                                  FACTUAL BACKGROUND

       In August 2012, Appellant became involved in an argument with Danielle Dorado, his

companion of five years and the mother of his child, after Dorado found text messages on
Appellant’s cell phone that led her to believe Appellant was cheating on her. After the argument

turned physical, Dorado called 911, and law enforcement was dispatched to the scene.

        In the recording of the 911 call, Dorado is heard saying Appellant had hit her in the face,

pulled her hair, torn off her clothes, pushed her down, and dragged her across the floor. When El

Paso Police Officer Jose De Avila arrived, Dorado informed De Avila that when she confronted

Appellant about the text messages, Appellant pushed her, grabbed her by the neck, and then

dragged her through the hallway of their home for 10 to 20 feet. Although Dorado did not use the

term “chokehold” to describe how Appellant had grabbed her, she made gestures that led De Avila

to believe Appellant had grabbed Dorado by the neck in a chokehold position. Dorado reported

that when Appellant grabbed her by the neck, she had “difficulty breathing” and “problems

breathing,” but that she never stopped breathing during the incident. Dorado also reported that

Appellant had pinned her down by placing his leg on her chin and neck area, and would not allow

her to free herself.

        De Avila noticed visible injuries on Dorado’s face, as well as “[s]cratch marks and

redness” around her neck, which led him to suspect that she had been assaulted and “squeezed”

around her neck. De Avila also observed rug burns on Dorado’s hip and “fresh” bruising on both

sides of her chest, which Dorado considered the direct result of her altercation with Appellant.

        Dorado provided a videotaped statement to De Avila at the scene. In her videotaped

statement, Dorado states that after confronting Appellant about the text messages, she initially

pushed him, and that Appellant responded by pushing her back, pulling her to the floor, and

dragging her through the hallway. Appellant then shoved her down and pinned her to the floor

with his legs, “squished” her face with his hands, placed his hands over her mouth and nose,


                                                 2
pinned her down on a couch using his hands to press against her head, threw her down in the

kitchen where she hit the refrigerator, and pulled her clothing over her head to the point that her

clothing ripped. When De Avila asked if she had felt pain during the ordeal, Dorado responded in

the affirmative, gesturing to various areas of her body, including her neck, arm, stomach, chest,

and leg. When asked if she wanted to “press charges” against Appellant, however, Dorado began

crying and stated she did not know what she should do.

        De Avila took photographs of Dorado at the scene, which were introduced into evidence

over Appellant’s objection.          De Avila described the photographs for the jury, noting they

displayed bruising on both sides of Dorado’s chest, scratch marks and redness on her chest, nose,

and cheek area, and rug burns on her hip. One of the photographs appeared to contain images of

marks at or near Dorado’s neck.

        When called as a witness by the State, Dorado was less than forthcoming about what had

occurred during the altercation. Dorado acknowledged that she did not want to testify against

Appellant, that she still loved him, and that she did not want him to go to jail. Dorado repeatedly

claimed that she did not have a clear recollection of what happened on the day of the assault, and

that she had only a vague recollection of giving De Avila a videotaped statement.1 After the State

attempted to refresh her memory with the videotape, Dorado generally recalled that she and

Appellant had been involved in an argument over the text messages, and that she had struck him,

causing the argument to turn “physical.” Dorado’s memory seemed to end at that point, and

despite acknowledging that she told Officer De Avila in the videotape that Appellant had put his

arm around her neck and had dragged her through their residence, Dorado claimed that she had no


1
  Dorado recalled telling De Avila at the scene that she did not want to press charges against Appellant, and asking
him to erase the videotaped statement. She expressed surprise at trial that it had not been erased.
                                                         3
recollection of that occurring. Rather, Dorado expressed certainty that Appellant did not strangle

her and that she never had any trouble breathing during their altercation.

                                           DISCUSSION

                                          Jury Argument

          In his first issue, Appellant contends the State made three improper and prejudicial

statements during closing arguments. Although the trial court granted Appellant’s objections and

instructed the jury to disregard the statements, Appellant contends that the trial court abused its

discretion when it refused to grant a mistrial. We disagree.

                          Standard of Review and Proper Jury Argument

          When the trial court sustains an objection to an improper jury argument and instructs the

jury to disregard the argument, but denies a motion for mistrial, an appellate court must determine

whether the trial court abused its discretion by denying the mistrial. Hawkins v. State, 135
S.W.3d 72, 76-77 (Tex.Crim.App. 2004). In making this determination, we balance: “1) severity

of the misconduct (the magnitude of the prejudicial effect of the prosecutor’s remarks); 2)

measures adopted to cure the misconduct (the efficacy of any cautionary instruction by the judge);

and 3) the certainty of conviction absent the misconduct (the strength of the evidence supporting

the conviction).” Archie v. State, 221 S.W.3d 695, 700 (Tex.Crim.App. 2007) (discussing Mosley

v. State, 983 S.W.2d 249, 259–60 (Tex.Crim.App. 1998)). A mistrial is the remedy for improper

conduct that is so prejudicial that expenditure of further time and expense would be wasteful and

futile.    Hawkins, 135 S.W.3d at 77.        A mistrial is an appropriate remedy in “extreme

circumstances” for a narrow class of highly prejudicial and incurable errors. Ocon v. State, 284
S.W.3d 880, 884 (Tex.Crim.App. 2009).


                                                  4
       Proper jury argument includes four areas: (1) summary of the evidence presented at trial;

(2) reasonable deductions drawn from that evidence; (3) answers to opposing counsel’s

arguments; and (4) pleas for law enforcement.            Jackson v. State, 17 S.W.3d 664, 673

(Tex.Crim.App. 2000). In order to constitute reversible error, a jury argument must have been

manifestly improper or injected new, harmful facts into the proceedings. Id. at 673-74; see also

Borjan v. State, 787 S.W.2d 53, 56-57 (Tex.Crim.App. 1990) (an improper argument constitutes

reversible error when, in light of the record as a whole, it is extreme or manifestly improper,

violates a mandatory statute, or injects new facts harmful to the accused into the trial proceedings).

                                   The Prosecutor’s Statements

       Appellant complains about three statements the prosecutor made during closing argument:

                  See, everything they’re doing is smoke and mirrors, trying to take your
                   attention off the obvious, that she was assaulted. Somebody’s got to
                   protect these women, ladies and gentlemen. [Emphasis added].

                  [Appellant] committed a crime and he needs to be held accountable for
                   his actions. We have to protect the women of our community, whether
                   they are mothers or our daughters. [Emphasis added].

                  So often we sit in front of the TV set and we watch the news . . . and we
                   see great injustices being done. We see people are not taken up to
                   charge doing the right thing. And we sit there and say to ourselves, if
                   I’m ever given the chance, I’m going to make a difference. . . . I’m not
                   going to let that happen. Well, this is your chance to make a
                   difference. This is your chance to make a difference. You can either
                   come back with a not guilty and empower the Defendant, make him
                   think he’s untouchable and he could continue to act like this, or you
                   could follow the oath you took before God to convict. [Emphasis
                   added].




                                                  5
         Appellant objected to all of these statements, and the trial court sustained each of the

objections and instructed the jury to disregard the prosecutor’s statements each time.2 Appellant

also moved for a mistrial in each instance, but the trial court denied all of his requests.

                                               Pleas for Law Enforcement

         We first consider whether the statements—Somebody’s got to protect these women, ladies

and gentlemen; We have to protect the women of our community, whether they are mothers or our

daughters; and This is your chance to make a difference—constituted proper pleas for law

enforcement. Appellant contends the prosecutor’s arguments went beyond merely making a plea

for law enforcement, and instead were improperly “designed to arouse the passion and prejudices

of the jury,” and improperly “injected new facts harmful to Appellant into the trial proceedings.”

         But, as the State points out, a prosecutor may ask the jury to consider the impact its verdict

may have on the community as a whole, on a particular segment of the community, or on a group

of victims, such as women and children, and may ask the jury to represent that segment of the

community and to send a message to the community with its verdict. See, e.g., Borjan, 787
S.W.2d at 56-58 (arguments on behalf of “victims of other crimes” and “the ones who never come

and tell you about it” were proper pleas for law enforcement in aggravated child rape case); Stone

v. State, 574 S.W.2d 85, 90 (Tex.Crim.App. 1978) (State’s argument asking jury to think about

other children in the community when rendering its verdict in a child sexual abuse case was

deemed a proper plea for law enforcement); Munoz v. State, 803 S.W.2d 755, 756-57 (Tex.App. –

2
  Appellant stated no specific factual or legal ground in support of his objections. However, in each instance, the trial
court appeared to understand the nature of Appellant’s objections. Although a specific objection is typically required
to preserve error on appeal, a general objection will preserve error when the record shows the trial court understood the
nature of the objection. See, e.g., McDonald v. State, No. 08-08-00103-CR, 2010 WL 3910424, at *7 (Tex.App. – El
Paso Sept. 30, 2010, pet. ref’d) (not designated for publication). It appears the trial court believed the prosecutor was
not making proper pleas for law enforcement during his argument, as the court admonished the prosecutor that he was
not permitted to ask the jury to consider the need to “protect” a particular segment of the community or to urge the jury
to send a message to the community.
                                                           6
Houston [14th Dist.] 1991), pet. ref’d, 809 S.W.2d 501 (Tex.Crim.App. 1991) (the prosecutor

made a legitimate plea for law enforcement in a sexual assault case, when he asked the jury to send

a message with its verdict to three particular segments of the community—women who have met

appellant, women who used the jogging trail where the assault took place, and the police who

apprehended the appellant).

        However, while the State may urge the jury to consider the impact of its verdict on the

community, the State may not argue that the community expects or demands a particular verdict or

a particular punishment. Robbins v. State, 145 S.W.3d 306, 314-15 (Tex.App. – El Paso 2004,

pet. ref’d); see also Martinez v. State, 17 S.W.3d 677, 692 (Tex.Crim.App. 2000). Arguing that

the community expects or desires a certain outcome injects new and harmful facts into the trial

proceeding—the community’s viewpoint on the defendant’s case—which, by its very nature, is

not based on any evidence presented at trial. See, e.g., Cortez v. State, 683 S.W.2d 419, 421

(Tex.Crim.App. 1984) (noting its disapproval of arguments asking “the jury to convict or punish

the defendant [based] upon public sentiment or desire rather than upon the evidence that the jury

had received”). Appellant contends the prosecutor’s arguments strayed into this impermissible

territory.

        In Robbins, we were faced with a similar issue in a case involving an assault on a police

officer in which the prosecutor asked the jury to “send a message to the police of this city” to

demonstrate that they “cared” about police officers and their safety. 145 S.W.3d at 314-15. The

prosecutor went on to argue that the jurors were in a position to “do something about” the crimes

being committed in society, and to “make America a better place.” Id. at 315. In concluding

these statements were proper pleas for law enforcement, we noted that a plea for law enforcement


                                                7
may take many forms, such as arguing the relationship between the jury’s verdict and the

deterrence of specific crimes or crimes in general, reminding the jury of the effect its verdict may

have on specific segments of the community or the community in general, and urging the jury to

represent the community or to send a message to the community. Id. at 315-16; see also Harris v.

State, 122 S.W.3d 871, 887–88 (Tex.App. – Fort Worth 2003, pet. ref’d).              Although we

recognized that a prosecutor may not argue that the community “expected or demanded” a

particular verdict or a punishment, we concluded that the prosecutor’s comments did not fall into

that category. Robbins, 145 S.W.3d at 315. To the contrary, we noted that the prosecutor’s

argument, when viewed in its entirety, was no more than “an invitation to the jury to represent the

community and to send a message to the officers that it values their service and their lives.” Id.;

see also Rhodes v. State, 450 S.W.2d 329, 331–32 (Tex.Crim.App. 1970) (prosecutor made a

proper plea to law enforcement by arguing that the jury could send a message that it was “proud”

of its law enforcement officers and that it intended to support the officers and find the defendant

guilty for the offense).

        The Court of Criminal Appeals has expressly held that a prosecutor’s appeal to the jury to

“protect” the community or a particular segment of the community in rendering its verdict is a

proper plea for law enforcement, and does not improperly inflame the passions of the jury or inject

new or harmful facts into evidence. Ridyolph v. State, 545 S.W.2d 784, 790 (Tex.Crim.App.

1977) (State’s argument to the jury, asking that “[s]omebody protect our policemen,” was held to

be a proper plea for law enforcement); Myers v. State, 468 S.W.2d 847, 848-49 (Tex.Crim.App.

1971) (prosecutor’s comments in a sexual assault case appealing to the jury to protect women in

the community was not an improper jury argument and did not improperly inflame the passions of


                                                 8
the jury.); see also Lugo v. State, 732 S.W.2d 662, 663-64 (Tex.App. – Corpus Christi 1987, no

pet.) (prosecutor’s statements in case involving stabbing of police officer, arguing the need to

“protect” the county’s citizens and law enforcement officers by declining to give the defendant

probation was a proper plea for law enforcement, and not a statement that the police department or

the community was expecting or demanding incarceration).

       Similarly here, the prosecutor did no more than ask the jury to consider the need to

“protect” women in the community from such attacks, and pointed out to the jury that they were in

a position to “make a difference.” Viewing these arguments in their entirety, we conclude the

prosecutor was properly asking the jurors to send a message to women in the community that their

rights and safety would be protected, urging them to consider the impact its verdict would have on

that segment of the community, and inviting the jury to represent that segment of the community in

rendering its verdict. The prosecutor’s statements did not indicate that the community in general,

or women in particular, were “demanding” or expecting a certain verdict or punishment.

Accordingly, we conclude that this prosecutor’s arguments were proper pleas for law enforcement.

                                     The “Oath to Convict”

       More troubling is the prosecutor’s statement that the jurors had the choice to “follow the

oath [they] took before God to convict.” Although the trial court sustained Appellant’s objection,

instructed the jury to disregard the statement, and ordered the statement stricken from the record,

the court denied Appellant’s motion for mistrial. When trial court directed the prosecutor to

“rephrase” his statement, the prosecutor admitted that he had “slipped.” The prosecutor then

attempted to rephrase his argument, stating: “Send a message to [the] community. Follow your

oath before God—.” Appellant then interrupted the prosecutor, and lodged another objection.


                                                9
After sustaining the objection, the trial court once again ordered the jury to disregard the statement.

The State requested a bench conference, in which the prosecutor explained he was attempting to

rephrase without stating to the jury that they swore an oath to convict, but that he had been cut off.

The prosecutor then rephrased his argument before the jury, without objection, as follows: “You

took an oath to follow the law and if we prove to you beyond a reasonable doubt that every element

was met, you have to follow your oath and convict.”

       Appellant contends the prosecutor’s initial statement that the jury had taken an “oath

before God to convict,” was so prejudicial that it could not be cured by the trial court’s instruction

to disregard. Appellant asserts the prosecutor not only made a clear misstatement of the jury’s

oath, but also improperly invoked God’s name in doing so.

       First, we conclude that although the prosecutor “invoked” God’s name in his argument, he

did not do so improperly. In some instances, invoking God’s name may constitute improper jury

argument, such as when a prosecutor makes gratuitous references to God, or otherwise urges the

jury to base its decision on matters involving “divine retribution.”            See, e.g., Turner v.

Quarterman, A-08-CA-811-SS, 2009 WL 2406203, at *10 (W.D. Tex. Aug. 3, 2009) (prosecutor

made improper, albeit curable, “references to God and urged the jury during closing argument to

base their guilt-innocence determination on divine retribution,” which did not fit within any of the

four categories of proper jury argument under Texas law).

       In the present case, however, the prosecutor did not invoke God’s name in an attempt to

prejudice Appellant’s case or to arouse the passion of the jurors, nor did he suggest the jury should

base its verdict on any notion of “divine retribution.” Instead, the prosecutor’s argument was

directed at reminding the jurors of the oath they took to follow the law, which, by statute contains


                                                  10
the term “God.” The Texas Code of Criminal Procedure does, in effect, require the jury to swear

an “oath to God,” because it provides that upon being empaneled, the following oath must be

administered to the jury: “You and each of you do solemnly swear that in the case of the State of

Texas against the defendant, you will a true verdict render according to the law and the evidence,

so help you God.”    TEX. CODE CRIM. PROC. ANN. art. 35.22 (West 2006).

       The only indiscretion then in the prosecutor’s statement was his inadvertent misstatement

that the oath was “to convict,” rather than to follow “the law.” The State argues that any prejudice

resulting from the prosecutor’s “slip of the tongue” was cured not only by the trial court’s

instruction to disregard the misstatement, but also from the prosecutor’s own clarification of his

intended argument, thereby avoiding the need for a mistrial.

       Although we do not discount the potentially serious nature of the prosecutor’s

misstatement, we agree that any prejudice arising therefrom was cured by the curative measures

taken by both the trial court and the prosecutor. A prompt instruction to disregard ordinarily

cures any harm from improper argument. Wesbrook v. State, 29 S.W.3d 103, 115–16

(Tex.Crim.App. 2000); Shannon v. State, 942 S.W.2d 591, 597 (Tex.Crim.App. 1996); Walker v.

State, No. 08–13–00239–CR, 2015 WL 1396043, at *5 (Tex.App.—El Paso Mar. 25, 2015, no pet.

h.) (not designated for publication). And, on appeal, we generally presume the jury followed the

trial court’s instructions. Thrift v. State, 176 S.W.3d 221, 224 (Tex.Crim.App. 2005). A mistrial

is required only in those extreme circumstances where the prejudice cannot be cured by the

instruction. Hawkins, 135 S.W.3d at 77; see also Cintron v. State, No. 08-05-00176-CR, 2006
WL 2516516, at *3 (Tex.App. – El Paso Aug. 31, 2006, no pet.) (not designated for publication)

(concluding that prosecutor’s allegedly improper comment on the defendant’s failure to testify at


                                                11
trial was not so blatant or prejudicial that it could not be cured by the trial court’s instruction to

disregard the comment).

        Moreover, the prosecutor immediately corrected himself, thereby mitigating any harmful

effect of his misstatement.       See Hawkins, 135 S.W.3d at 84 (“Although a prosecutor’s

self-corrective action might not carry the same weight as a trial court’s instruction to disregard, it is

nevertheless a relevant consideration in determining harm and can, in the appropriate

circumstances, render an improper comment harmless.”); see also Mendoza v. State, No.

08-13-00293-CR, 2015 WL 5999596, at *7 (Tex.App. – El Paso Oct. 14, 2015, pet. filed) (not

designated for publication) (any harm from prosecutor’s mistaken statement on defendant’s failure

to testify was mitigated by his prompt correction); Walker v. State, No. 14–10–00389–CR, 2011
WL 977534, at *8 (Tex.App.—Houston [14th Dist.] March 22, 2011, pet. ref’d) (mem. op., not

designated for publication) (prosecutor’s misstatement of law concerning lesser included offense

harmless where prosecutor corrected herself).

        The Court of Criminal Appeals reached a similar conclusion in Hawkins, where the Court

concluded that the “curative measures” taken by both the trial court and the prosecutor rendered

the misstatement harmless and that the trial court therefore did not abuse its discretion in denying

the defendant’s motion for a mistrial. 135 S.W.3d at 84; see also Green v. State, 640 S.W.2d 645,

648-49 (Tex.App. – Houston [14th Dist.] 1982, no pet.) (holding that a mistrial was not warranted

where a prosecutor made a slip of the tongue by inadvertently stating the defendant had failed to

testify at trial, when she meant that he had failed to present certain evidence in support of his

defense at trial); Ramirez v. State, No. 08-06-00273-CR, 2007 WL 3226187, at *5-7 (Tex.App. –

El Paso Nov. 1, 2007, no pet.) (not designated for publication) (trial court did not abuse its


                                                   12
discretion in denying defendant’s motion for mistrial where the prosecutor’s improper argument

stating that the citizens of the county “required” the jury to punish the defendant, was cured by the

trial court’s instruction to disregard, as well as the prosecutor’s apology and self-corrective action

in clarifying his statement, thereby rendering the prosecutor’s argument harmless).

       We similarly conclude that the trial court did not abuse its discretion in denying

Appellant’s motion for a mistrial. The prosecutor’s statement, in which he mistakenly stated that

the jury had sworn an oath “to convict,” was merely a slip of the tongue, and the prosecutor

immediately clarified that he had intended to refer to the jury’s “oath to follow the law.” Any

harm resulting from the improper comment was cured not only by the prosecutor’s self-correction,

but by the trial court’s instruction to the jury to disregard the comment.

       Moreover, we conclude that the certainty of appellant’s conviction absent the allegedly

improper comment was great, in light of the strength of the evidence supporting the conviction.

As explained in more detail below in Issue Three, the State presented sufficient evidence to

support a finding of guilt on all elements of assault causing bodily injury, and we are therefore able

to say with certainty that the prosecutor’s improper comment, which the trial court properly

instructed the jury to disregard, would not have had any impact on the jury’s verdict.

       Accordingly, we conclude the trial court did not abuse its discretion in denying Appellant’s

motion for a mistrial. We overrule Appellant's first issue.

                                     Lesser Included Offense

       The indictment charged Appellant with “assault family violence by strangulation,” and

specifically alleged Appellant had caused bodily injury to Dorado by “impeding the normal

breathing or circulation of the blood . . . by applying pressure to the throat or neck of the said


                                                 13
Danielle Dorado[.]” At the close of evidence, Appellant moved for a directed verdict, arguing

that the State had failed to present evidence to demonstrate Appellant had applied any pressure to

Dorado’s neck or throat or that her breathing or circulation had been impeded in any way. After

the trial court denied the motion, the State requested the trial court charge the jury on the lesser

included offense of “assault family violence.” The trial court submitted the lesser included

offense of assault causing bodily injury over Appellant’s objection. The jury found Appellant

guilty of the lesser included offense.

       In his second issue, Appellant contends the trial court erred in granting the State’s request

to include assault causing bodily injury as a lesser included offense, arguing the evidence was

insufficient to establish whether an assault occurred. However, when the State requests an

instruction on a lesser included offense, the test is not whether the State presented sufficient

evidence of the lesser included offense, but whether the elements of the lesser included offense are

established by proof of the same or less than all of the facts required to establish the charged

offense, without regard to the evidence presented at trial. Hall v. State, 225 S.W.3d 524, 535-36

(Tex.Crim.App. 2007). We conclude the requirements of this test were met.

                             Standard of Review and Applicable Law

       A two-pronged test is applied to determine when a trial judge should submit a lesser

included offense when requested by the defendant.          Grey v. State, 298 S.W.3d 644, 645

(Tex.Crim.App. 2009); Rousseau v. State, 855 S.W.2d 666, 672 (Tex.Crim.App. 1993). First, the

lesser included offense must be included within the proof necessary to establish the charged

offense. Second, there must be some evidence in the record that if the defendant is guilty, he is

guilty of only the lesser offense. Royster v. State, 622 S.W.2d 442, 446 (Tex.Crim.App. 1981)


                                                14
(opin. on reh’g). However, in Grey, the Court held that the second prong does not apply in cases

in which the State has requested submission of the lesser included offense. Grey, 298 S.W.3d at

645. Because the State may abandon an element of the charged offense without prior notice and

proceed to prosecute a lesser included offense, there is no “logical reason why the State could not

abandon its unqualified pursuit of the charged offense in favor of a qualified pursuit that includes

the prosecution of a lesser included offense in the alternative.” Id. at 650; see also In re State ex

rel. Weeks, 391 S.W.3d 117, 123-24 (Tex.Crim.App. 2013) (the State has the choice of pursuing

the charged offense alone, abandoning the charged offense altogether in favor of prosecuting the

lesser included offense, or pursuing both by obtaining instructions on both offenses).

         Whether the first prong in the lesser included-offense analysis has been met is a question of

law, and does not depend on the evidence produced at the trial. Hall v. State, 225 S.W.3d 524,

535 (Tex.Crim.App. 2007); see also Wortham v. State, 412 S.W.3d 552, 555 (Tex.Crim.App.

2013). Texas follows the “cognate-pleadings approach,” which requires the court to compare the

elements of the offense as alleged in the indictment with the elements of the potential lesser

included offense. Hall, 225 S.W.3d at 535-36; see also Bowen v. State, 374 S.W.3d 427, 431

(Tex.Crim.App. 2012). An offense is deemed a lesser included offense of another offense if the

indictment for the greater-inclusive offense either: (1) alleges all of the elements of the lesser

included offense; or (2) alleges elements plus facts from which all of the elements of the lesser

included offense may be deduced. State v. Meru, 414 S.W.3d 159, 162 (Tex.Crim.App. 2013);

see also TEX. CODE CRIM. PROC. ANN. art. 37.09 (West 2006).3


3
  “An offense is a lesser included offense if: (1) it is established by proof of the same or less than all the facts
required to establish the commission of the offense charged; (2) it differs from the offense charged only in the respect
that a less serious injury or risk of injury to the same person, property, or public interest suffices to establish its
commission; (3) it differs from the offense charged only in the respect that a less culpable mental state suffices to
                                                          15
                                                      Analysis

         Applying the cognate-pleadings approach, we conclude that assault causing bodily injury

was a lesser included offense of the charged offense of assault family violence by strangulation.

         Both offenses are defined in Section 22.01 of the Texas Penal Code. Section 22.01(a) sets

out the three elements of the Class A misdemeanor offense of assault causing bodily injury:

         1) A person

         2) intentionally, knowingly, or recklessly

         3) causes bodily injury to another, including the person’s spouse.

TEX. PENAL CODE ANN. § 22.01(a) (West Supp. 2015).

         Section 22.01(b) provides that assault causing bodily injury becomes a third-degree felony

when additional elements are present. In particular, the offense of assault family violence by

strangulation consists of the following five elements:

         1) A person

         2) intentionally, knowingly, or recklessly

         3) causes bodily injury to another, including the person's spouse;

         4) the offense is committed against “a person whose relationship to or association with the
            defendant is described by Section 71.0021(b), 71.003, or 71.005, Family Code,”4 and

         5) the offense is committed by intentionally, knowingly, or recklessly impeding the
            normal breathing or circulation of the blood of the person by applying pressure to the
            person’s throat or neck or by blocking the person's nose or mouth.


establish its commission; or (4) it consists of an attempt to commit the offense charged or an otherwise included
offense.”
4
  This element requires the State to prove that the defendant and the victim were in a “dating relationship” (Tex. Fam.
Code Ann. § 71.0021(b) (West Supp. 2015)), were members of the same “family,” including individuals who are the
parents of the same child, without regard to marriage (Tex. Fam. Code Ann. § 71.003 (West 2014)), or were members
of the same “household,” meaning that the two were living together in the same dwelling, without regard to whether
they were related (Tex. Fam. Code Ann. § 71.005 (West 2014)). Appellant did not deny that he and Dorado were
either in a dating relationship, members of the same family, or members of the same household.
                                                         16
TEX. PENAL CODE ANN. § 22.01(b) (West Supp. 2015); see Harrison v. State, No.

06-11-00196-CR, 2012 WL 1813519, at *4-6 (Tex.App. – Texarkana May 18, 2012, pet ref’d)

(not designated for publication) (recognizing the five elements of assault family violence by

occlusion); see also Marshall v. State, 479 S.W.3d 840, 844 (Tex.Crim.App. 2016) (recognizing

that a simple assault, which occurs when one “intentionally, knowingly, or recklessly causes

bodily injury to another, including the person’s spouse,” may be enhanced to a third-degree felony

if it is committed against a family member “by intentionally, knowingly, or recklessly impeding

the normal breathing or circulation of the blood of the person by applying pressure to the person’s

throat or neck or by blocking the person’s nose or mouth”).

       In the present case, Appellant was charged by indictment with the third degree felony of

assault family violence by strangulation, alleging all five elements of the offense:

       [Appellant] did then and there intentionally, knowingly, or recklessly cause bodily
       injury to Danille Dorado, a member of [Appellant’s] family, household, or a person
       with whom the [Appellant] has or has had a dating relationship, by intentionally,
       knowingly, or recklessly impeding the normal breathing or circulation of
       [Dorado’s] blood … by applying pressure to [Dorado’s] . . . throat or neck . . . .

As demonstrated by the above comparison, the indictment charging Appellant with assault family

violence by strangulation alleged the same three statutory elements required to find Appellant

guilty of the Class A misdemeanor offense of assault causing bodily injury, i.e., (1) Appellant; (2)

intentionally, knowingly or recklessly; (3) caused bodily injury to Dorado.

       Under the cognate-pleadings test, we therefore conclude that the offense of assault causing

bodily injury was a lesser included offense of the offense of assault family violence by

strangulation, as alleged in the indictment. See Harrison, 2012 WL 1813519, at *4 (using the

“cognate-pleadings” test, court concluded that assault causing bodily injury was a lesser included

                                                 17
offense of the charged offense of assault family violence by “occlusion” as all elements required to

prove the lesser offense of assault were included in the indictment for the greater offense, thereby

satisfying the first prong in the Hall analysis). Accordingly, we also conclude that the trial court

properly granted the State’s request to instruct the jury on the lesser included offense. We

overrule Appellant’s second issue.

                                   Sufficiency of the Evidence

       In his third issue, Appellant challenges the sufficiency of the evidence, claiming the State

did not “provide any evidence that an assault occurred.” We conclude the evidence was sufficient

to sustain the jury’s verdict under a hypothetically correct jury charge.

                                        Standard of Review

       We review sufficiency complaints under the legal-sufficiency standard enunciated in

Jackson v. Virginia. Fernandez v. State, 479 S.W.3d 835, 837 (Tex.Crim.App. 2016); Brooks v.

State, 323 S.W.3d 893, 912 (Tex.Crim.App. 2010). The relevant inquiry is “whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt.” Jackson v. Virginia,

443 U.S. 307, 318–19, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979) (emphasis in original). We examine

the evidence in the light most favorable to the verdict and ask whether any rational fact finder

could have found the elements of the charged offense beyond a reasonable doubt. Fernandez,
479 S.W.3d at 837-38; Jackson, 443 U.S. at 319, 99 S.Ct. at 2789. If a rational fact finder could

have so found, we will not disturb the verdict on appeal. Fernandez, 479 S.W.3d at 838; see

Jackson, 443 U.S. at 319, 99 S.Ct. at 2789 (upholding conviction where evidence was legally




                                                 18
sufficient); Temple v. State, 390 S.W.3d 341, 363 (Tex.Crim.App. 2013) (affirming judgment

where evidence was legally sufficient to support a conviction).

       Circumstantial evidence is as probative as direct evidence in establishing guilt, and

circumstantial evidence alone may be sufficient to establish guilt. Dobbs v. State, 434 S.W.3d
166, 170 (Tex.Crim.App. 2014); Carrizales v. State, 414 S.W.3d 737, 742 n.20 (Tex.Crim.App.

2013) (citing Hooper v. State, 214 S.W.3d 9, 13 (Tex.Crim.App. 2007)). The jury is the sole

judge of credibility and weight to be attached to the testimony of witnesses. Dobbs, 434 S.W.3d

at 170; see Jackson, 443 U.S. at 319, 99 S.Ct. at 2789. When the record supports conflicting

inferences, we presume that the jury resolved the conflicts in favor of the verdict, and we defer to

that determination. Dobbs, 434 S.W.3d at 170; see Jackson, 443 U.S. at 319, 99 S.Ct. at 2789; see

also Clayton v. State, 235 S.W.3d 772, 778 n.12 (Tex.Crim.App. 2007) (observing that it is the fact

finder’s duty “to resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts”) (quoting Jackson, 443 U.S. at 319, 99 S.Ct. at 2789).

Each fact need not point directly and independently to the guilt of the appellant, as long as the

cumulative force of all the incriminating circumstances is sufficient to support the conviction.

Dobbs, 434 S.W.3d at 170; Hooper, 214 S.W.3d at 13.

                             The Hypothetically Correct Jury Charge

       We measure the sufficiency of the evidence by the elements of the offense as defined by a

hypothetically correct jury charge. Villarreal v. State, 286 S.W.3d 321, 327 (Tex.Crim.App.

2009). A hypothetically correct jury charge accurately sets out the law, is authorized by the

indictment, does not unnecessarily increase the State’s burden of proof or unnecessarily restrict the

State’s theories of liability, and adequately describes the particular offense for which the defendant


                                                 19
was tried. Id. The law, as authorized by the indictment, means the statutory elements of the

charged offense, as modified by the charging instrument. See Curry v. State, 30 S.W.3d 394, 404

(Tex.Crim.App. 2000).

       In the present case, the trial court properly instructed the jury that it was required to find

that Appellant intentionally, knowingly or recklessly caused bodily injury to Dorado before

returning a guilty verdict. It further properly defined “bodily injury” to mean “physical pain,

illness, or any impairment of physical condition.” See Marshall v. State, 479 S.W.3d 840, 844

n.17 (Tex Crim.App. 2016) (citing TEX. PENAL CODE ANN. § 1.07(a)(8) and defining bodily injury

as “physical pain, illness, or any impairment of physical condition.”). It did not, however,

provide the manner and means by which the Appellant committed the assault, or in other words the

“actus reus” by which Appellant caused bodily injury to Dorado. See Sanchez v. State, 376
S.W.3d 767, 773 (Tex.Crim.App. 2012) (the term “manner and means” refers to the actus reus of

the crime, or in other words, a description of how the offense was committed). The indictment

did, however, charge the greater offense by alleging that Appellant caused bodily injury to Dorado

“[by] impeding the normal breathing or circulation of the blood. . . by applying pressure to [her] . .

. throat or neck[.]” As explained above, impeding the victim’s breathing by applying pressure to

the victim’s neck or throat is not just the manner and means of committing the offense of assault

family violence, but is actually an element of that offense. Therefore, under Gray, the State was

free to abandon that element of the greater offense, and pursue the lesser included offense of

assault, which required only a finding of bodily injury.

       The State interprets this to mean that it was also free to abandon its sole theory in the case,

as alleged in the indictment, that Dorado suffered bodily injury when Appellant applied pressure to


                                                 20
her neck and throat; and that it could instead pursue a conviction based on an entirely new theory

that Dorado suffered bodily injury by other conduct not alleged in the indictment. Thus, the State

argues that Appellant’s conviction should be upheld based on the evidence that Appellant caused

bodily injury to Dorado, not only by applying pressure to her neck, but also by striking her in the

face, dragging her across the residence, pinning her to the floor, and placing his leg on her chin and

neck. The State contends that we should also consider the documentary evidence that Dorado not

only suffered injuries in her neck area, but also suffered injuries to other parts of her body as well,

including her chest, nose, cheek, and hip.5 We disagree.

         We recognize that Grey makes clear that in applying the cognate-pleadings approach, a

court must focus only on the elements of the offense, and not on the evidence presented at trial, in

determining whether an offense is a lesser included offense of an offense charged in an indictment.

However, we do not take this to mean that the jury could find Appellant guilty of the lesser

included offense based on entirely new factual allegations not set forth in the indictment, or that

Appellant’s conviction of the lesser included offense could be supported by evidence of acts

committed by the defendant that were not alleged in the indictment.

         This principle is illustrated in Irving v. State, 176 S.W.3d 842, 845–46 (Tex.Crim.App.

2005). In Irving, the State charged the defendant with aggravated assault by hitting the victim

with a baseball bat. At trial, however, the defendant denied that he hit the victim with the bat, but

acknowledged that he had grabbed the victim and eventually fell on top of her. Based on his own



5
   At trial, the prosecutor argued to the jury that it could find Appellant guilty of the lesser included offense of assault
not only it believed Appellant applied pressure to Dorado’s neck or throat area as alleged in the indictment, but as well
if it found that Dorado had suffered bodily injury from Appellant’s other actions, such as when he dragged her on the
carpet, slapped her on the face, pushed her to the ground, and placed his leg across her head and neck area. Appellant
did not object to the prosecutor’s argument at trial, and does not challenge the propriety of the prosecutor’s argument
on appeal.
                                                            21
testimony, the defendant sought an instruction on the lesser included offense of simple assault

based on his entirely different theory of the events in question. Id. at 845-46. The Court held

that because the “conduct constituting the offense of assault for which the Appellant wanted an

instruction is not the same as the conduct charged in the indictment for aggravated assault, assault

by means of grabbing the victim and eventually falling on top of her is not a lesser-included

offense of aggravated assault by striking the victim with a bat.” Id. at 846 . The Court noted that

“[a]ssault by grabbing and falling on someone may be a lesser-included offense of aggravated

assault in some instances, but not as the greater offense was charged in the indictment in this case.”

Id. at 846; see also Luna v. State, No. 08-13-00084-CR, 2015 WL 1949176, at *6 (Tex.App. – El

Paso 2015, pet. ref’d) (not designated for publication) (defendant, who was charged with

aggravated assault for allegedly stabbing his victim, was not entitled to an instruction on simple

assault based on evidence that Appellant only punched and kicked the victim, as the conduct

making up the offense of assault was not the same conduct charged in the indictment for

aggravated assault and therefore was not a lesser included offense of the offense charged).

       While we recognize that Irving involved a defendant requesting the lesser included

offense, we believe the same principle applies in the present case where the State requested the

lesser included offense. In both, the trial court could not permit the jury to convict the defendant

of a lesser included offense based on an entirely new theory of the case, or based on entirely new

conduct that was not alleged in the indictment. In fact, allowing the State to raise a new theory of

prosecution not contained in the original indictment could invoke serious constitutional

considerations, since a defendant has a due process right to receive adequate notice of the charged

offense before trial in order to allow him to prepare his defense. See Adams v. State, 707 S.W.2d
22
900, 901 (Tex.Crim.App. 1986) (the Texas Constitution mandates that notice of the charge against

a defendant, which provides him with the necessary information to prepare a defense must come

from the face of the charging instrument). We conclude therefore that the Appellant’s conviction

on the lesser included offense of assault causing bodily injury can be based only on the same

factual allegations set forth in the indictment, i.e., that Appellant caused bodily injury to Dorado by

applying pressure to her neck or throat.

       Therefore, we conclude that a hypothetically correct jury charge in this instance would

have instructed the jury that it could only convict Appellant of the lesser included offense of

assault causing bodily injury if it found that Appellant intentionally, knowingly or recklessly

caused bodily injury to Dorado by applying pressure to her neck or throat. Therefore, our review

of the sufficiency of the evidence will be limited to determining whether sufficient evidence was

presented at trial to support a finding that Appellant committed bodily injury in this manner, and

we will not consider evidence that Appellant may have also caused bodily injury to Dorado by

other conduct such as striking or pushing Dorado.

                          The Offense of Assault Causing Bodily Injury

       Under a hypothetically correct jury charge, the State was required to prove beyond a

reasonable doubt that Appellant committed the offense of assault, by intentionally, knowingly or

recklessly causing bodily injury to Dorado “by applying pressure to [Dorado’s] throat or neck,” as

alleged in the indictment. By statute, the term, “bodily injury” means “physical pain, illness, or

any impairment of physical condition.” TEX. PENAL CODE ANN. § 1.07(a)(8) (West Supp. 2015).

The Texas Court of Criminal Appeals has broadly interpreted this definition to include “even

relatively minor physical contacts so long as they constitute more than mere offensive touching.”


                                                  23
Lane v. State, 763 S.W.2d 785, 786 (Tex.Crim.App. 1989); see also State v. Vigil, No.

08-13-00273-CR, 2015 WL 2353507, at *4 (Tex.App. – El Paso May 15, 2015, pet ref’d) (not

designated for publication). The victim is not required to testify directly that she suffered pain,

and instead, the jury is permitted to “draw reasonable inferences from the evidence, including an

inference that the victim suffered pain as a result of her injuries.” Arzaga v. State, 86 S.W.3d 767,

778 (Tex.App. – El Paso 2002, no pet.). In addition, the existence of a cut, bruise, or scrape on the

body is sufficient evidence of physical pain necessary to establish “bodily injury” within the

meaning of the statute. Id.

                                                  Application

        Appellant contends the State presented no evidence that an assault took place. Appellant

points out that Dorado herself claimed at trial that she did not remember being assaulted by

Appellant, and in particular, she denied that Appellant had strangled her or otherwise placed in a

chokehold.6 Appellant acknowledges that the State also presented other evidence, such as Officer

De Avila’s testimony in which he described the various statements made by Dorado at the scene,

in which she described being placed in a chokehold by Appellant. Appellant contends, however,

that De Avila’s testimony was based on mere “suspicions and assumptions,” and that the

remainder of the evidence presented by the State was “ambiguous.” He concludes that the great

weight of the evidence supported an acquittal. We disagree.

        De Avila testified that Dorado reported at the scene that Appellant had grabbed her by the

neck in a manner that was consistent with a chokehold position, and further testified that he


6
  Appellant also contends that the evidence was insufficient to establish that she stopped breathing or that her
breathing was “impeded” during the assault. The State, however, was not required to present proof that Appellant’s
breathing was impaired or impeded in order to establish the elements of the Class A misdemeanor offense of assault
causing bodily injury under Section 22.01(a) of the Penal Code.
                                                       24
observed “scratch marks and redness” around Dorado’s neck, which he believed was consistent

with having been “squeezed” around the neck. In addition, the State supported De Avila’s

testimony by playing Dorado’s videotaped statement recorded at the scene, in which she gestured

to her neck area when describing the injuries she suffered during Appellant’s assault. The State

also introduced into evidence the photographs taken by De Avila, which showed, among other

things, that Dorado had marks at or in her neck area. In addition, in her videotaped statement,

Dorado responded positively when asked if she had felt pain during the assault.

         While Dorado attempted at trial to contradict the statements that she had made at the scene,

she candidly admitted that she did not want to testify against Appellant and that she would do

virtually anything to keep him from going to jail. The jury was free to believe or disbelieve any or

all of Dorado’s testimony, and was free to reconcile any inconsistencies between Dorado’s

testimony and De Avila’s testimony as they saw fit. See Williams v. State, 235 S.W.3d 742, 750

(Tex.Crim.App. 2007) (it is the responsibility of the trier of fact to fairly resolve conflicts in

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts); see also Bowden v. State, 628 S.W.2d 782, 784 (Tex.Crim.App. 1982) (holding that

contradictions in evidence are reconciled by the jury and will not result in reversal so long as there

is enough credible testimony to support the verdict); TEX. CODE CRIM. PROC. ANN. art. 38.04

(West 1979).7

         It is apparent that the jury chose to believe De Avila’s testimony and the documentary

evidence presented at trial, both of which established that Appellant did in fact apply pressure to


7
  “The jury, in all cases, is the exclusive judge of the facts proved, and of the weight to be given to the testimony,
except where it is provided by law that proof of any particular fact is to be taken as either conclusive or presumptive
proof of the existence of another fact, or where the law directs that a certain degree of weight is to be attached to a
certain species of evidence.”
                                                          25
Dorado’s neck causing her bodily injury. Because that choice was reasonable, we defer to the

jury’s determination of credibility on that issue, and conclude that the State presented sufficient

evidence to support the jury’s verdict. See Arzaga, 86 S.W.3d at 778 (jury’s verdict finding

defendant guilty of assault was supported by substantial evidence, despite victim’s failure to

testify at trial, where officers at the scene testified regarding statements made by the victim, and

State introduced photographs of victim’s injuries); see also Carrillo v. State, No.

08-11-00076-CR, 2013 WL 1229011, at *7 (Tex.App. – El Paso March 27, 2013, no pet.) (not

designated for publication) (where victim of alleged family-violence assault recanted her

allegations against defendant and testified that she had previously lied to police about the assault,

jury was free to disbelieve her trial testimony and to instead believe the testimony of the officers

who interviewed her at the scene, as well as the statements she made during her 911 call). Having

found sufficient credible evidence to support the jury’s verdict, we overrule Appellant’s third

issue.

                                          CONCLUSION

         The trial court’s judgment is affirmed.


                                               STEVEN L. HUGHES, Justice
June 14, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                                   26